JS 44 (Rev. 09/19)

Case 3:19-cv-00293) gc qnagntiRs SHE FO/09/19 Page 1 of 2

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I P NTIFFS
4D aF a uis
Saucedo, Laura Azucena

(b) County of Residence of First Listed Plaintiff

El Paso County, TX

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
James B. Kennedy, Jr., James Kennedy, PLLC, 6216 Gateway Blvd
East, El Paso, Texas 79905; (915) 544-5200.

NOTE:

Attorneys (If Known)

532-6800.

 

TE Reha James

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Carlos Rincon, Oscar A. Lara, Cindy M. Vazquez, Rincon Law Group,
P.C., 1014 N Mesa St, Suite 200, El Paso, Texas 79902; (915)

 

Il. BASIS OF JURISDICTION (Piace an “x” in One Box Only)

1 U.S. Government

Plaintiff

2 US. Government
Defendant

IV. NATURE OF SUIT

O 3 Federal Question

(U.S. Government Not a Party)

M4 = Diversity

(Indicate Citizenship of Parties in Item III)

 

(Place an “X” in One Box Only)

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plamtiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State XK 1 O 1 Incorporated or Principal Place o4 4
of Business In This State
Citizen of Another State 2 ({K 2 Incorporated and Principal Place gos o85
of Business In Another State
Citizen or Subject of a oO 3 O 3. Foreign Nation Oo6 6

Foreign Country

 

 

Click here for: Nature o

 

 

Suit Code Descriptio:

 

 

 

 

 

 

[ CONTRAC. TORTS. ee E/PENALTY _ BANKRUPTCY
© 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 625 Drug Related Seizure O 422 Appeal 28 USC 158
© 120 Marine 0 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
1 130 Miller Act 0 315 Airplane Product Product Liability 690 Other 28 USC 157
G 140 Negotiable Instrument Liability 367 Health Care/
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical : PROP ERT ¥ RIGH : TS
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights
© 151 Medicare Act 330 Federal Employers’ Product Liability O 830 Patent
O 152 Recovery of Defaulted Liability © 368 Asbestos Personal C1 835 Patent - Abbreviated
Student Loans 7 340 Marine Injury Product New Drug Application
(Excludes Veterans) 0 345 Marine Product Liability 1 840 Trademark
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY
of Veteran’s Benefits (& 350 Motor Vehicle © 370 Other Fraud (1 710 Fair Labor Standards O 861 HIA (1395¢ff)
© 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act C1 862 Black Lung (923)
© 190 Other Contract Product Liability O 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(2))
C1 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI
7 196 Franchise Injury 1 385 Property Damage & 740 Railway Labor Act O 865 RSI (405(g))
© 362 Personal Injury - Product Liability O 751 Family and Medical
Medical Malpractice Leave Act
____ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|O 790 Other Labor Litigation __ FEDERAL TAX SUITS
210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant)
1 230 Rent Lease & Ejectment O 442 Employment 510 Motions to Vacate O 871 IRS—Third Party
FI 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609
1 245 Tort Product Liability Accommodations 1 530 General
C1 290 All Other Real Property 0 445 Amer. w/Disabilities -] 535 Death Penalty | _ IMMIGRATION
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities -| 540 Mandamus & Other | 465 Other Immigration

 

Other
O 448 Education

 

550 Civil Rights

© 355 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

Actions

 

 

 

 

375 False Claims Act

376 Qui Tam (31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

O 470 Racketeer Influenced and

Corrupt Organizations

© 480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

Og

OQO000

0
o
a
a
o
o
qo

a
o

 

V. ORIGIN (Place an “X" in

One Box Only)

O11 Original 2X2 Removed from O 3  Remanded from O14 Reinstatedor O 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIT. REQUESTED IN

 

O CHECK IF THIS IS A CLASS ACTION

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 USC § 1332, 1441, 1446

Brief description of cause: .
Motor Vehicle, Personal Injury

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. 1,000,000.00 JURY DEMAND: MYes ONo
VIII. RELATED CASE(S)
IF ANY RETIIUCRTE ee = DOCKET NUMBER
DATE See an WN, CORD
a ONLY cm. WP =
RECEIPT # AMOUNT APPLYING IFP \\ JUDGE MAG. JUDGE

 
dott Bewerse: (Sean 0012) Case 3:19-cv-00293 Document 1-3 Filed 10/09/19 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

I.

TI.

IV.

VI.

VIL.

VIL

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box,

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions,

 

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
